DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 16-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Santin et al. (US 2009/0064471).  Regarding claim 1, Santin teaches an upholstery system for a vehicle seat, comprising: a foam lining (1810, see Figure 18; see paragraph [0072]), comprising a front face adapted to receive the occupant and a rear face (see exemplary seat surface in Figure 3), at least one covering (“upholstery” see paragraph [0094]) which covers the front face and/or the rear face of the foam lining, at least one series of attachment systems (see Figure 4), which are received as inserts in the foam lining (see paragraph [0090]), the attachment systems of the series being interconnected by at least one ball joint (1932/1934 – see Figure 25), and wherein the attachment systems are configured to ensure the attachment of the at least one covering (see paragraph [0094]; see 2520 in Figure 25).

Regarding claim 4, Santin further teaches wherein the at least one series of attachment systems follows a non-rectilinear path along a contour of the foam lining, the non-rectilinear path being made possible by the at least one ball joint (see pivoting of the ball joints in Figures 9 and 11 which allows the attachment structures to follow a non-linear path).

Regarding claim 16, Santin further teaches a motor vehicle seat comprising a seating portion and backrest where the backrest comprises the upholstery system (see paragraphs [0003] and [0008]).

Regarding claim 17, Santin further teaches a method for manufacturing an upholstery system according to claim 1, comprising: overmolding of the foam lining onto the at least one series of attachment systems which are connected by at least one ball joint (see paragraphs [0008] and [0009]), the attachment of the at least one covering to the attachment systems of the series which are received as inserts in the foam lining (see paragraph [0094]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Santin et al. (US 2009/0064471) in view of Kuttner et al. (DE102020104233).  Regarding claims 2 and 3, it is described above what is disclosed by Santin; however, the reference does not distinctly disclose wherein the at least one covering comprises a flexible covering which covers the front face intended to receive the occupant, and a rigid part which covers the rear face of the foam lining, and wherein the attachment systems are configured to ensure the attachment of the flexible covering and of the rigid part onto the foam lining; or wherein the at least one covering comprises a panel which covers the rear face of the foam lining.
Kuttner, in a similar field of endeavor, teaches a vehicle seat having an upholstery clip structure wherein at least one covering comprises a flexible covering (7) which covers the front face intended to receive the occupant (see Figure 2C), and a rigid part which covers the rear face of the foam lining (6, see Figure 2C), and wherein the attachment systems are configured to ensure the attachment of the flexible covering and of the rigid part onto the foam lining (see Figure 2C where the attachment structure 3 ensures the connection of 7 thereto and item 6 is attached via 7.2 and 6.1 to the flexible covering); and wherein the at least one covering comprises a panel which covers the rear face of the foam lining (6).  It would have been obvious to one having ordinary skill in the art to modify the covering of Santin to include the flexible and rigid parts (as in Kuttner) and secure them together in a similar manner to Kuttner in order to establish a secure, but easily removable covering for a vehicle seat.

Allowable Subject Matter
Claims 5-15, 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 5, the prior art does not distinctly disclose or fairly suggest a modification to arrive at in addition to all the limitations of claims 1 and 2, the additional limitations “wherein the attachment systems each comprise a body forming an anchoring part embedded in the foam, and a clipping part configured to ensure the attachment of the flexible covering and of the rigid part by means of at least one first clip integral with the flexible covering and at least one second clip integral with the rigid part (emphasis added in bold).”  Claims 6-15 all depend upon claim 5.
Claims 18 and 19 depend from claim 8 (which depends from claim 5).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R WENDELL whose telephone number is (571)270-3245. The examiner can normally be reached Mon-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID DUNN can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK R WENDELL/Primary Examiner, Art Unit 3636